Title: To James Madison from James Simpson, 23 September 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 23 September 1805, Tangier. No. 102. “In the last Letter I had the honour of addressing you I touched on the affairs of the Algerine dominions on their Western Frontier, since that time an intimation was sent in the name of the Emperour to the Governours of Salle—Larach—Tangier and Tetuan, stateing that the presence of the Troops His Majesty had sent into that Country, had given such confidence to the Inhabitants as had induced them to declare in favour of Muley Soliman, and that the Fortress of Oran had also open’d its Gates and submitted to him. At same time rejoicings on the occasion were commanded & actualy observed for three days at all but Tangier, where one sufficed.
          “Notwithstanding this, I have it from good authority that the person I mentioned to you as holding intelligence with Mohamet Derhawy retains the Command of all the Country outside of Oran and that the Turkish Garrison defend that place against every thing he can do. As this Sidy Mohamet Derhawy has by his exertions to expell the Turks from Algiers brought his name to be known and as its possible he may yet become a still more conspicuous Character, I have stated for your information some circumstances of his private history, may not have reached you before.
          “The declaration he made to the Regency of Algiers that the people with him were determined to be Independent of all others, was tantamount to saying their intention was to get quit of the Turks. The promised Warfare against the Christians was what he well knew would be the strongest inducement with the ignorant and bigoted people he led, to attach themselves the more to him. The cause he had espoused was theirs, but it is generaly believed Derhawy had views far beyond that of overturning the present Government in Algiers. Should he succeed there, we may expect to hear of him in this Quarter.
          “Whether from resentment, or by inspiration I will not say, but he seldom fails of threatening Muley Soliman with distruction whenever he has an opportunity of speaking with people of this Country, passing thro’ that where he at present is—he treats them courteously and grants them escorts.
          “Mohamet Derhawy is well acquainted with every circumstance relating to the internal concerns of this Empire. He knows the serious discontents prevail in the very popolous Provinces of Schedma Duquella and Abda in consequence of their having for several years back been prevented from selling their Grain for exportation. In the latter years of Sidy Mohamet and during the contest for the Succession the extensive Corn Country I have mentioned, was immensely enriched by the Export of Wheat and Barley then allowed: for some time they have not only been denied that but all the three have been repeatedly subjected to heavy fines, from one hundred to three hundred thousand dollars at a time, on very frivolous pretexts.
          “These discontents bear no sort of appearance of giving rise to immediate disturbances in the Country, but should any attempt from abroad threaten Muley Soliman, he must either abandon the system he has undoubtedly adopted, of reducing his people to poverty that they may be the more easily governed, or he will run a very serrious risque of provoking a revolt in the three Midland Provinces. Spain has great influence with those people and would readily foment troubles did they shew any disposition for such, in hopes thereby to obtain an extraction of Grain from this Country.
          “I have taken the liberty of noting at top of this Letter the nature of its contents, that it may be seen at opening. I persuade myself you will direct its being kept as such.”
         